Title: To Thomas Jefferson from Richard Henry Lee, 13 October 1779
From: Lee, Richard Henry
To: Jefferson, Thomas



Dear Sir
Chantilly October 13. 1779

I am very much obliged to you for your favor of the 28 of September and for the trouble you took in writing a copy of the letter I wrote to you by Mr. Ford. I was well apprized that nothing in it which is mine could be made an ill use of, but to remedy this, something not mine, and not in the letter, is substituted for the purpose of misrepresentation. As thus—that “R. H. Lee had written to the Governor of Virginia that Monsieur Gerard was recalled because he opposed Dr. Lee.” My expression is “the latter (Gerard) being recalled, it is supposed for his factious support of Deane here.” A very proper reason too, and which I verily believe to be true, and which would be as true altho Dr. Lee existed not. It is sufficient that there is no such thing, as is asserted, in my letter, and it serves further to shew that a certain Set neither regard truth or any thing else when opposed to their calumnious bad designs. I beg your pardon my dear Sir for having given you a moments trouble on this occasion. I did not mean to do so, my design was only to prevent in future this mode of misrepresentation, and it is effectually done by your information that writing “private” on the letters intended to be so, would prevent public inspection.
I hope, when the Assembly is preparing a system of law for our future felicity, that they will not neglect that noble and best foundation for public liberty, general diffusion of knowledge, for which you had left with the House so excellent a System. By the last post I am informed from Congress that an Embarkation of Troops from N. York had taken place with Teams &c. supposed for a secret  Southern expedition. In the last Baltimore paper it is said, that a Fleet for the Southward with Troops was returned to N. York. I took this account to mean the embarkation mentioned to me from Congress and that if they had put back, it was in consequence of hearing that Count D’Esteing was upon the Coast. I am satisfied that nothing else but his being here will prevent our being visited this Fall by these Devils (for I can call by no other name Men desperate in evil) from N. York. I wish we were better prepared to meet them. Mr. Le Maire told me that there were 8000 stan[d] of Arms belonging to our State in Nantes. They would be a glorious acquisition if we had them. There is already one Continental frigate in France (the Alliance) another (the Confederacy) will soon be there. Would it not be possible to obtain from Congress an order that one or both of these frigates should bring these Arms over and to Virginia? Such is the tardiness of people to engage in the Military that we have yet obtained but two men in Westmoreland upon both the acts “for raising a body of Troops &c.” and that “concerning Officers, Soldiers, Sailors and Marines.” The one obtained under the former law is delivered to me and I have prevailed with a Man to find him rations ’til further orders. I think there was in the Gazette some time ago an Advertisement from the Board of war mentioning Urbanna as the place of rendezvous for this County. Would it be proper for me to order these two men there, or wait until we see if more can be obtained? It will be some expence to get the men convoyed thither, and this will be nearly as great for one as for 20. I think that the accession of Spain to our Union must quickly close the Scene with o[ur] enemies. ’Tis merry enough to see how the score is changed already with them—The British kings proclamation to the Wardens of the Cinque ports to be watchful to drive away the Stocks &c. from the Sea coasts as he learns an invasion of the kingdom is meditated. He begins to taste the unpleasantness of that treatment which he has been so long inflicting upon us.
I have the honor to be with particular estee[m,] dear Sir your affectionate friend,

Richard Henry Lee

